     Case 1:20-cv-00884-DAD-EPG Document 19 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KYLE PETERSEN,                                      No. 1:20-cv-00884-DAD-EPG (PS)
12                         Plaintiff,
13              v.                                        ORDER DENYING MOTION FOR COPY OF
                                                          CIVIL COMPLAINT
14    ANTHONY SIMS, JR.,
                                                          (ECF No. 18)
15                         Defendant.
16
               On March 4, 2021, Plaintiff Kyle Petersen (“Plaintiff”), a federal prisoner proceeding pro
17
     se and in forma pauperis, filed a motion requesting a copy of his complaint and various other
18
     documents. (ECF No. 18). Plaintiff’s motion states that he intends to file a motion in this action
19
     and needs copies of the documents to do so. He further states that his legal documents were lost
20
     when he was transferred to his current institution of confinement. For the reasons below, the
21
     Court denies Plaintiff’s motion.
22
               As the Court has explained the first time Plaintiff sought a copy of his complaint in this
23
     action:
24
               Plaintiff is advised that the Clerk of Court does not ordinarily provide free copies
25
               of case documents to parties. The Clerk charges $.50 per page for copies of
26             documents. See 28 U.S.C. § 1914(a). Copies of up to twenty pages may be made
               by the Clerk's Office at this Court upon written request and prepayment of the
27             copy fees.
28   (ECF No. 6).
                                                          1
     Case 1:20-cv-00884-DAD-EPG Document 19 Filed 03/08/21 Page 2 of 2


 1             Although the Court has granted Plaintiff copies of documents in this case and others, each

 2   time it informed him that it was a “one-time exception” and that “In the future, Plaintiff must

 3   retain a copy of all documents submitted to the Court. The Court will not look favorably on

 4   future requests for free copies of filed documents.” (Id. at 2); see also Petersen v. Buyard, No.

 5   1:20-cv-00954-DAD-EPG, ECF No. 6 at 2 (substantially the same).

 6             Here, the Court will not make another exception to provide Plaintiff with free copies of

 7   documents in this case. This action is stayed until the Ninth Circuit rules on Plaintiff’s pending

 8   criminal appeal. (ECF No. 15). That appeal is still pending. See United States v. Peterson, No. 19-

 9   10246 (9th Cir.). Therefore, no filings are due or will be considered in this case until the stay is

10   lifted.

11             If Plaintiff still has not received his legal property when the stay in this case is lifted, he

12   may file another motion. He should explain what he has done to obtain his legal property and the

13   response of the institution, with any document showing his attempt to obtain his legal property.

14             Therefore, IT IS HEREBY ORDERED that Plaintiff’s Motion for a Copy of Civil

15   Complaint (ECF No. 18) is DENIED without prejudice.

16
     IT IS SO ORDERED.
17

18       Dated:       March 8, 2021                                 /s/
19                                                          UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28

                                                            2
